Case: 11-10967      Document: 00511875580        Page: 1     Date Filed: 06/04/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            June 4, 2012
                                     No. 11-10967
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSEPH LATCHMAN,

                                                  Petitioner-Appellant

v.

KEITH HALL,

                                                  Respondent-Appellee


                     Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 6:11-CV-64


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Latchman Joseph,1 federal prisoner # 56297-066, is serving a combined
sentence of 125 months at the Eden Detention Center in Eden, Texas, after
pleading guilty to conspiracy, armed bank robbery/aiding and abetting, and
using and carrying a firearm during a crime of violence/aiding and abetting.
United States v. Kendrick, No. 2:03-CR-00070-LDD-2 (E.D. Pa. May 20, 2004).
He appeals the denial of a 28 U.S.C. § 2241 petition attacking his sentence on

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           The caption erroneously identifies Latchman Joseph as Joseph Latchman.
   Case: 11-10967    Document: 00511875580      Page: 2   Date Filed: 06/04/2012

                                  No. 11-10967

the ground that it was based on two un-counseled juvenile convictions that did
not carry prison sentences. He also raises for the first time a claim that the
Eastern District of Pennsylvania lacked jurisdiction to sentence him above the
properly-calculated guidelines range. Joseph has not filed a motion challenging
his conviction or sentence under 28 U.S.C. § 2255.
      Joseph may challenge his sentence under § 2241 only if he establishes that
“the remedy [under § 2255] is inadequate or ineffective to test the legality of his
detention.” § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
Joseph does not rely upon a retroactively applicable Supreme Court decision that
establishes that he is actually innocent.      See Jeffers, 253 F.3d at 830-31.
Instead, he claims that he does not need to satisfy the savings clause of § 2255(e)
because he has a right to a meaningful opportunity to show that he is
imprisoned due to an erroneous application of the law and that his detention
violates the Constitution. Such an argument fails under the clear language of
§ 2255(e) and our precedent. See § 2255(e); Jeffers, 253 F.3d at 830-31.
      The judgment of the district court dismissing the petition for want of
jurisdiction is AFFIRMED. See § 2255(a).




                                        2